Title: To Thomas Jefferson from Fulwar Skipwith, 8 January 1790
From: Skipwith, Fulwar
To: Jefferson, Thomas


Hors-du-Monde, 8 Jan. 1790. From his conversation with TJ here and “from what passed between you and our common friend Colo. Tom, on the subject of my pretensions” to a consulate, Skipwith cherishes “a pleasing expectation of your intercession…with the President and Senate.” Hopes TJ will help him obtain such a post or “some employment, that may place me out of the reach of idleness, or indigence.” If chosen, will “discharge with fidelity and assiduity the trust reposed in me.”
